DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on April 29, 2022, claims 1 and 11 have been amended, and claims 9-10, 15, and 17-19 have been canceled.  Claim 20 is new.  Accordingly, claims 1-8, 11-14, 16, and 20 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on April 29, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated December 22, 2021, are hereby withdrawn unless specifically noted below.
Claim Objections
Claim 1 is objected to because at line 4, it is suggested that “a first relaxed state and a second plantarflexed state” should instead read “a relaxed state and a plantarflexed state” since only one of each state is recited throughout the claims and to avoid the potential confusion as to whether, for example, an unrecited first plantarflexed state is required.  Alternatively, it is suggested that the limitation could instead read “a first, relaxed state and a second, plantarflexed state”.  Additionally, any other recitations of “the relaxed state” and “the plantarflexed state” throughout claim 1 should be made to agree with the terms introduced at line 4. 
Claim 1 is further objected to because at lines 38-39, “the second, in-molded, lateral sipe defines a triangular-shaped void extending between adjacent ones of the plurality of sole elements” should instead read “the second, in-molded, lateral sipe defines a triangular-shaped void extending between adjacent ones of the plurality of sole elements when viewed along the longitudinal direction” to make it clear which direction the triangular-shaped void faces.
Claim 1 is further objected to because at lines 28-29, “the second lateral sipe” should instead read “the second, in-molded, lateral sipe”. 
Claim 20 is objected to because “a right triangular-shaped void extending between adjacent ones of the plurality of sole elements” should instead read “a right triangular-shaped void extending between adjacent ones of the plurality of sole elements when viewed from a medial side perspective or a lateral side perspective” to make it clear which direction the triangular-shaped void faces.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0229617 to Johnson et al. (hereinafter, “Johnson”) in view of US 2015/0250260 to Bessho et al. (hereinafter, “Bessho”).
Regarding claim 1, Johnson teaches a sole structure (Figs. 1-6; Abstract; sole structure (30)) for an article of footwear (article of footwear (10)) having an upper (20) adapted to receive a foot (upper (20) is configured to receive foot; [0027]) and defining a heel region (13), a midfoot region (12), and a forefoot region (11), a further defining a medial side (15) and a lateral side (14), the sole structure being particularly configured to transition between a first relaxed state and a second plantarflexed state (the sole structure is capable of transitioning between relaxed and plantarflexed states; [0028]), the sole structure (30) comprising: a connecting portion (See annotated Fig. 5 below; top portion of midsole (40)) coupled to a siped portion (See annotated Fig. 5 below; lower portion of midsole (40) and outsole (50)), the connecting portion comprising an upper surface (upper surface (41)) and an opposite ground-facing side (See annotated Fig. 5 below; lower limit of connecting portion of midsole (40)), and the siped portion comprising an upper side (See annotated Fig. 5 below; upper limit of siped portion of midsole (40)) and an opposite ground-contacting surface (lower surface (52)); wherein: the connecting portion extends across the sole structure (See annotated Fig. 5 below; connecting portion of midsole (40) extends across sole structure (30)) and the upper surface (41) is operative to be secured to the upper (surface (41) is adjacent upper (20) and able to be secured to upper (20)); the siped portion extends from the ground-facing side of the connecting portion (See annotated Fig. 5 below; siped portion extends downward from ground-facing side of connecting portion of midsole (40)) and includes a plurality of sole elements (Fig. 5; projections of sole structure (30) formed between grooves (54)), each of the plurality of sole elements being at least partially defined by one or more of a plurality of sipes (grooves (54)) that extend from the ground-contacting surface to the ground-facing side of the connecting portion, (See annotated Fig. 5 below; grooves (54) extend from lower surface (52) to plane extending between siped portion and connection portion of midsole (40)) the plurality of sipes including: a first lateral sipe located within the forefoot region and extending from the medial side to the lateral side of the sole structure (See annotated Figs. 5 & 7 of Johnson below; first lateral sipe, the first lateral sipe having a first width, measured at the ground-contacting surface in a longitudinal direction of the sole structure while the sole structure is in the relaxed state (i.e., one of the grooves (54)) extending from medial to lateral sides of sole structure and located in forefoot region; the groove has a width in a longitudinal direction in the relaxed state); a second, in-molded, lateral sipe located within the midfoot region and extends from the medial side to the lateral side of the sole structure, the second lateral sipe having a second width, measured at the ground-contacting surface in the longitudinal direction of the sole structure while the sole structure is in the relaxed state (See annotated Figs. 5 & 7 of Johnson below; second lateral sipe (i.e., one of the grooves (54)) extending from medial to lateral sides of sole structure and located in midfoot region; the groove has a width in a longitudinal direction in the relaxed state; Examiner notes that the limitation of “in-molded” is deemed a product-by-process claim limitation; the process by which the end resultant product is constructed (i.e., in-molded) is not germane to the end resultant product, absent any positively recited patentably defining structure; therefore, because Johnson discloses that the sole structure having the sipes is a molded structure, the claim limitation is met; See Johnson, [0046]); and a third lateral sipe located within the heel region and extending from the medial side to the lateral side of the sole structure, the third lateral sipe having a third width, measured at the ground contacting surface in the longitudinal direction of the sole structure while the sole structure is in the relaxed state (See annotated Figs. 5 & 7 of Johnson below; third lateral sipe (i.e., one of the grooves (54)) extending from medial to lateral sides of sole structure and located in heel region; the groove has a width in a longitudinal direction in the relaxed state); the second, in-molded lateral sipe being sized to permit plantarflexion of the sole structure without deformation of an adjacent sole element (Fig. 10C; lateral grooves (54), including the aforementioned second lateral sipe, permit upward flexing of sole structure (30), i.e., plantarflexion, without deformation of an adjacent sole element; [0042]).
That said, Johnson does not explicitly teach wherein the second width is greater than the first width and wherein the second width is greater than the third width.
However, Bessho, in a related flexible sole structure art, is directed to a shoe sole having a siped sole structure including at least a first sipe in a forefoot region, a second sipe in the midfoot region, and a third sipe in a heel region, the sipes being of various longitudinal widths (See Bessho, Fig. 9; Abstract; grooves (G1, G2, G3)).  More specifically, Bessho teaches wherein the second width is greater than the first width and wherein the second width is greater than the third width (See Bessho, Fig. 9; groove (G2) in a midfoot region has a greater longitudinal width measured at the ground-contacting surface than a width of each of a forefoot groove (G1) and a heel groove (G3); [0141]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the sole structure of Johnson to have the wider sipe in the midfoot region as disclosed by Bessho. One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the sole structure of Johnson to have the wider sipe in the midfoot region as disclosed by Bessho in order to increase flexibility of the shoe sole and to make it easier for the shoe sole to flex at the corresponding region (See Bessho, Abstract).

    PNG
    media_image1.png
    266
    849
    media_image1.png
    Greyscale

Annotated Fig. 5 of Johnson
That said, Johnson further does not teach wherein the second, in-molded, lateral sipe defines a triangular-shaped void extending between adjacent ones of the plurality of sole elements and such that, upon bending into the plantarflexed state due to plantarflexion, a majority of a forward surface of the second in-molded lateral sipe makes flush contact with a majority of a rear surface of the second in-molded lateral sipe prior to compression of material of adjacent ones of the plurality of sole elements.
However, Bessho, as discussed above, further teaches wherein the second, in-molded, lateral sipe defines a triangular-shaped void extending between adjacent ones of the plurality of sole elements (groove G2, i.e., the second sipe, can have an inverted V-letter shape, i.e., a triangular shape, such as those triangular shaped grooves G3 in Fig. 9 of Bessho; [0141]) and such that, upon bending into the plantarflexed state due to plantarflexion, a majority of a forward surface of the second in-molded lateral sipe makes flush contact with a majority of a rear surface of the second in-molded lateral sipe prior to compression of material of adjacent ones of the plurality of sole elements (a majority of the forward and rear surfaces of the groove G2 having a triangular shape would be capable of making flush contact with one another when in a plantarflexed state prior to compression of material of adjacent sole elements).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the rounded-top shape of the sipes of Johnson to instead have the pointed-top triangle shape disclosed by Bessho.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the shape of the sipes of Johnson to instead have the triangular shape disclosed by Bessho in order to eliminate additional space at the top of the sipes which could collect debris such as mud or gravel when worn by a wearer while running or walking, and further since it has been held that modifying the shape of an element would be obvious absent evidence that the particular shape of the element of the claimed invention was significant. See MPEP 2144.04(IV)(B).
Regarding claim 2, the modified sole structure of Johnson (i.e., Johnson in view of Bessho, as discussed with respect to claim 1 above) further teaches wherein the sole structure (30) has a first undeformed longitudinal length (See Johnson, Fig. 10A; non-flexed state having a length), and achieves a second, deformed longitudinal length during plantarflexion (See Johnson, Fig. 10C; upward flexing state, i.e., plantarflexion, having another length wherein the width of all grooves (54) are reduced to induce a shorter length of sole structure (30) as illustrated in Fig. 5 of Johnson).
That said, although Johnson teaches plantarflexion of the sole structure, Johnson does not explicitly teach wherein the second, deformed longitudinal length is 3% to 18% shorter than the first undeformed longitudinal length.
However, it would have been obvious for one of ordinary skill in the art at the time of filing of the invention to vary the flexibility of the modified sole structure of Johnson to achieve a flexed, longitudinal length of about 3% to about 18% shorter than an undeformed (i.e., unflexed) length.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to vary the flexibility of the modified sole structure of Johnson to achieve a flexed, longitudinal length of about 3% to about 18% shorter than an undeformed (i.e., unflexed) length in order to optimize a degree of allowable plantar-flexibility for the sole structure when worn by a wearer while retaining support for a wearer’s foot.

    PNG
    media_image2.png
    643
    602
    media_image2.png
    Greyscale

Annotated Fig. 7 of Johnson
Regarding claim 3, the modified sole structure of Johnson (i.e., Johnson in view of Bessho, as discussed with respect to claim 1 above) further teaches wherein the connecting portion has a transverse thickness measured between the upper surface and the ground facing side, and wherein the transverse thickness varies from the heel region to the forefoot region (See annotated Fig. 5 of Johnson above; thickness of connecting portion of sole structure (30) varies from heel region (13) to forefoot region (11)).
Regarding claim 7, the modified sole structure of Johnson (i.e., Johnson in view of Bessho, as discussed with respect to claim 1 above) further teaches wherein the siped portion has a transverse thickness measured between the upper side and the ground-contacting surface, and wherein the transverse thickness varies from the heel region to the forefoot region (See annotated Fig. 5 of Johnson above; thickness of siped portion of sole structure (30) varies from heel region (13) to forefoot region (11)).
Regarding claim 11, the modified sole structure of Johnson (i.e., Johnson in view of Bessho, as discussed with respect to claim 1 above) further teaches wherein the plurality of sipes that extend from the ground-contacting surface to the ground-facing side of the connecting portion includes at least one longitudinal sipe extending through each of the forefoot region, the midfoot region, and the heel region (See annotated Fig. 7 of Johnson above; first longitudinal groove (54), i.e., a sipe, extends through each of the forefoot, midfoot, and heel regions (11, 12, 13)).
Regarding claim 12, the modified sole structure of Johnson (i.e., Johnson in view of Bessho, as discussed with respect to claims 1 and 11 above) further teaches a second longitudinal sipe extending only through the forefoot region and the midfoot region (See annotated Fig. 7 of Johnson above; second longitudinal groove (54), i.e., a sipe, extends through only the forefoot (11) and midfoot (12) regions).
Regarding claim 13, the modified sole structure of Johnson (i.e., Johnson in view of Bessho, as discussed with respect to claim 1 above) further teaches wherein the connector portion and the siped portion are integral with each other and formed from a common foamed polymeric material (the midsole (40) portions of the connecting and siped portions of Johnson are integrally formed of the same polymer foam material; See Johnson, [0043]).
Regarding claim 14, the modified sole structure of Johnson (i.e., Johnson in view of Bessho, as discussed with respect to claim 1 above) further teaches wherein the plantarflexion is defined by a concave curvature of the ground contacting surface (See Johnson, Fig. 10C; upward flexing, i.e., plantarflexion, of sole structure (30) including lower surface (52) defines a concave curvature).
Claims 4-6, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Bessho, as applied to claim 1, to claim 3 (regarding claims 4-6), and to claim 7 (regarding claim 8) above, and further in view of US 2005/0076536 to Hatfield et al. (hereinafter, “Hatfield”).
Regarding claim 4, the modified sole structure of Johnson (i.e., Johnson in view of Bessho, as discussed with respect to claims 1 and 3 above) does not explicitly teach wherein the transverse thickness of the connecting portion is between 1 mm and 5 mm in the forefoot region, between 1 mm and 11 mm in the midfoot region, and between 1 mm and 10 mm in the heel region.
However, Hatfield, in a related flexible sole structure art, is directed to an article of footwear having a siped sole structure (See Hatfield, Fig. 1; Abstract).  The sole structure (30) of Hatfield includes a connecting portion (40) and a siped portion (50) extending down from the connecting portion.  Furthermore, the connecting portion (40) varies in thickness from the heel region to the forefoot region.  More specifically, Hatfield teaches wherein the transverse thickness of the connecting portion (40) is between 1 mm and 5 mm in the forefoot region (thickness of connecting portion (40) in forefoot region (11) is approximately 3 mm; See Hatfield, [0062]), between 1 mm and 11 mm in the midfoot region (thickness of connecting portion (40) in midfoot region (12) is approximately 8 mm; See Hatfield, [0062]), and between 1 mm and 10 mm in the heel region (thickness of connecting portion (40) in heel region (13) is approximately 6 mm; See Hatfield, [0062]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the thickness of each region of the connecting portion of the modified sole structure of Johnson to have the corresponding thickness values disclosed by Hatfield.  One of ordinary skill in the art would have been motivated to further modify the thickness of each region of the connecting portion of the modified sole structure of Johnson to have the corresponding thickness values disclosed by Hatfield for a variety of reasons including, but not limited to, providing greater cushioning support at those regions of the foot that typically experience greater stress (e.g., the heel region).
Regarding claim 5, the modified sole structure of Johnson (i.e., Johnson in view of Bessho and Hatfield, as discussed with respect to claims 1 and 3-4 above) further teaches wherein the transverse thickness of the connecting portion is greater in the heel region than in the forefoot region (the thickness of connecting portion of approximately 6 mm in the heel region is greater than the thickness of approximately 3 mm in the forefoot region; See Hatfield, [0062]).
Regarding claim 6, the modified sole structure of Johnson (i.e., Johnson in view of Bessho and Hatfield, as discussed with respect to claims 1 and 3-5 above) further teaches wherein the transverse thickness of the connecting portion is greater in the midfoot region than in either the heel region or the forefoot region (the thickness of connecting portion of approximately 8 mm in the midfoot region is greater than the thicknesses of 6 mm in the heel region and 3 mm in the forefoot region; See Hatfield, [0062]).
Regarding claim 8, the modified sole structure of Johnson (i.e., Johnson in view of Bessho, as discussed with respect to claims 1 and 7 above) does not explicitly teach wherein the transverse thickness of the siped portion is between 3 mm and 12 mm in the forefoot region, and between 8 mm and 20 mm in the heel region.
However, as previously discussed, Hatfield, in a related flexible sole structure art, is directed to an article of footwear having a siped sole structure (See Hatfield, Fig. 1; Abstract).  The sole structure (30) of Hatfield includes a connecting portion (40) and a siped portion (50) extending down from the connecting portion.  Furthermore, the connecting portion (40) varies in thickness from the heel region to the forefoot region.  More specifically, Hatfield teaches wherein the transverse thickness of the siped portion is between 3 mm and 12 mm in the forefoot region (thickness of siped portion (50) in forefoot region (11) is approximately 7 mm; See Hatfield, [0065]), and between 8 mm and 20 mm in the heel region (thickness of siped portion (50) in heel region (13) is approximately 12 mm; See Hatfield, [0065]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the thickness of each region of the siped portion of the modified sole structure of Johnson to have the corresponding thickness values disclosed by Hatfield.  One of ordinary skill in the art would have been motivated to further modify the thickness of each region of the siped portion of the modified sole structure of Johnson to have the corresponding thickness values disclosed by Hatfield for a variety of reasons including, but not limited to, providing greater cushioning support at those regions of the foot that typically experience greater stress (e.g., the heel region).
Regarding claim 16, the modified sole structure of Johnson (i.e., Johnson in view of Bessho, as discussed with respect to claim 1 above) does not explicitly teach wherein the width, measured at the ground-contacting surface in the longitudinal direction of the sole structure, of the second, in-molded, lateral sipe is between 3 mm and 8 mm.
However, as previously discussed, Hatfield, in a related flexible sole structure art, is directed to an article of footwear having a siped sole structure (See Hatfield, Fig. 1; Abstract).  The sole structure (30) of Hatfield includes a connecting portion (40) and a siped portion (50) extending down from the connecting portion.  Furthermore, the sipes (52a-l) may have various widths.  Specifically, Hatfield teaches wherein the width, measured at the ground-contacting surface in the longitudinal direction of the sole structure, of the second, in-molded, lateral sipe is between 3 mm and 8 mm (See Hatfield, Fig. 1; width of sipe (52e) is 3-5 mm; [0071]-[0073]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the width of the second lateral sipe of the modified sole structure Johnson to be within the sipe width range disclosed by Hatfield.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the width of the second lateral sipe of Johnson to be within the sipe width range disclosed by Hatfield in order to provide greater degree of reverse flex (i.e., plantarflexion) and traction for the sole structure and encourage natural motion of a wearer’s foot at the end of the running cycle when the sole structure is worn and used by a wearer (See Hatfield, [0071]-[0073]).  Furthermore, the refined sipe width range of disclosed by Hatfield is in agreement with that of the width of the wider sipe disclosed by Bessho as used in the modification of Johnson previously described with respect to claim 1 above.
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed April 29, 2022, with respect to the rejection of the claims under 35 USC 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if [1] rewritten in independent form including all of the limitations of the base claim and any intervening claims and [2] amended to incorporate the suggested language as proposed in the Claim Objections section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2018/0110287 to Hopkins et al.; US 2006/0096124 to Moseley; USPN 5,077,916 to Beneteau; and US D812882S1 to Jenkins et al. are all directed to sole structures having triangular grooves or recesses.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732